     Case 1:18-cv-00960-NONE-JLT Document 35 Filed 08/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM JOHNSON,                               Case No. 1:18-cv-00960-NONE-JLT (PC)

12                       Plaintiff,                  ORDER TO SHOW CAUSE WHY
                                                     ACTION SHOULD NOT BE DISMISSED
13               v.                                  FOR FAILURE TO PROSECUTE

14    S. BABB,                                       21-DAY DEADLINE

15                       Defendant.
16

17          On June 30, 2020, Defendant filed a motion for summary judgment on the grounds that

18   Plaintiff failed to exhaust administrative remedies prior to filing suit. (Doc. 32.) Defendant

19   notified Plaintiff of the requirements for opposing the motion under the Federal Rules of Civil

20   Procedure and Local Rules. (Doc. 32-1.) Pursuant to Local Rule 230(l), Plaintiff had 21 days to

21   file an opposition or a statement of non-opposition to Defendant’s motion. To date, he has failed

22   to do so.

23          Accordingly, the Court ORDERS Plaintiff, within 21 days, to show cause in writing why

24   this action should not be dismissed with prejudice for his failure to prosecute. Alternatively,

25   within that same time, Plaintiff may file an opposition or a statement of non-opposition to

26   Defendant’s motion for summary judgment.

27   ///

28   ///
     Case 1:18-cv-00960-NONE-JLT Document 35 Filed 08/04/20 Page 2 of 2


 1   Failure to comply with this order will result in a recommendation that this case be

 2   dismissed with prejudice for failure to prosecute.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    August 3, 2020                           /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    2
